Case 1:18-cv-24227-CMA Document 48 Entered on FLSD Docket 12/19/2018 Page 1 of 3



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                        MIAMI DIVISION

                                    CASE NO. 1:18-cv-24227-CMA

  JASON MILLER,

            Plaintiff,

              v.

  GIZMODO MEDIA GROUP, LLC,
  a Delaware Corporation, KATHERINE
  KRUEGER, individually, and
  WILL MENAKER, individually,

        Defendants.
  _____________________________________/

                          MOTION TO EXTEND DEADLINE IN WHICH
                          TO AMEND PLEADINGS AND ADD PARTIES

            Plaintiff, Jason Miller (“Miller” or “Plaintiff”), by counsel, moves to extend the deadline

  in which to amend pleadings and to add parties set forth in the Order Setting Trial and Pre-Trial

  Schedule, Requiring Mediation, and Referring Certain Matters to Magistrate Judge [Doc. 19]

  (the “Order”), and states as follows:

            1.      On November 7, 2018, the Court entered the Order, which set December 19,

  2018, as the deadline to file motions to amend pleadings or join parties.

            2.      On November 30, 2018, Plaintiff served interrogatories, requests for production

  and requests for admissions on Gizmodo Media Group, LLC (“Gizmodo”) and Katherine

  Krueger (“Krueger”); and personal jurisdiction interrogatories and requests for production on

  Will Menaker (“Menaker”). Responses to said discovery are due on or about December 31,

  2018.




  {BC00182888:1}
Case 1:18-cv-24227-CMA Document 48 Entered on FLSD Docket 12/19/2018 Page 2 of 3



            3.     Around that same time, Plaintiff issued subpoenas for documents to a central non-

  party, Arlene Delgado (“Delgado”), and her former counsel. On December 17, 2018, Delgado

  served her Objection to “Subpoena to Produce Documents, Information, or Objects or to Permit

  Inspection of Premises in a Civil Action” [Doc. 47] (the “Objection”). Plaintiff is in the process

  of moving to compel Delgado’s production of the documents sought in the subpoena.

            4.     Plaintiff will need responses to the discovery served on Defendants and the

  resolution of the Objection in order to make a determination regarding amending his pleadings or

  adding parties and respectfully requests that the Court extend the deadline to and including

  February 19, 2019.

            5.     The information sought through pending discovery includes the source of the

  court filing Gizmodo and Krueger published on September 21, 2018 and Menaker’s contacts

  with Florida. The source could impact the factual and legal basis of Miller’s pending claims—

  which are subject to a pending Motion to Dismiss [Doc. 44]—in response to which Miller may

  seek leave to amend, and jurisdictional discovery may also impact Miller’s jurisdictional

  allegations related to Menaker, for which amendment may be sought.

            6.     The requested extension will not impact the trial date which is presently set for

  the trial term beginning September 3, 2019; the deadline to file pre-trial motions set for May 21,

  2019; or the deadline to complete mediation (May 13, 2019).

            7.     This request for extension of time is made in good faith and is not for the purpose

  of delay. The requested extension will not prejudice any party or the Court.

            WHEREFORE, Plaintiff, Jason Miller, respectfully requests that the Court extend the

  deadline within which to add parties or amend pleadings to February 19, 2019.




  {BC00182888:1}
Case 1:18-cv-24227-CMA Document 48 Entered on FLSD Docket 12/19/2018 Page 3 of 3



                      Good Faith Certification Pursuant to Local Rule 7.1(a)(3)

            Counsel for Plaintiff attempted to confer with counsel for Defendants in good faith, but

  did not receive a response by the deadline to file this motion.

  Dated: December 19, 2018.                     Respectfully submitted,

                                                /s/ Shane B. Vogt
                                                Kenneth G. Turkel – FBN 867233
                                                E-mail: kturkel@bajocuva.com
                                                Shane B. Vogt – FBN 257620
                                                E-mail: svogt@bajocuva.com
                                                BAJO | CUVA | COHEN | TURKEL
                                                100 North Tampa Street, Suite 1900
                                                Tampa, Florida 33602
                                                Tel: (813) 443-2199
                                                Fax: (813) 443-2193
                                                Attorneys for Plaintiff


                                    CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that on December 19, 2018, the foregoing document was filed

  with the Court’s CM/ECF system, which will send electronic notice to all counsel of record.

                                                /s/ Shane B. Vogt
                                                Attorney




  {BC00182888:1}
